DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species C (Fig. 4), claims 8-13 in the reply filed on June 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 14-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities: “pixel rows” should read “pixel columns” (lines 2, 3 and 7).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, lines 1-2, the limitation “the second auxiliary lines” renders the claim indefinite because it lacks antecedent basis (i.e., no second auxiliary lines were previously recited).  It is noted that claim 11 recites “a plurality of second auxiliary lines” in line 5.  Therefore, it is suggested that Applicant change the dependency of claim 12 to depend from claim 11 instead of claim 8.  Accordingly, claim 12 will be examined as depending from claim 11.  Correction is respectfully requested.
Allowable Subject Matter
Claims 8-10 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Choi (KR 20150001430 A) appears to be the closest prior art.  With respect to claim 8, Choi discloses in Figs. 7-10 and related text a pixel array substrate, comprising: a base SUBS (¶ [0042] of the attached English machine translation); a plurality of data lines VD1-VD8 disposed on the base and arranged in a first direction (a horizontal direction in the plan view of Fig. 8) (¶ [0047]); a plurality of first gate lines HG1-HG4 disposed on the base and arranged in a second direction (a vertical direction in Fig. 8) staggered with the first direction (¶ [0041]); a plurality of pixel structures TFT/ITO(PXL) disposed on the base and electrically connected to the data lines and the first gate lines (¶ [0044]); a plurality of first common lines (to which the common voltage Vcom is applied; see Fig. 8) disposed on the base, arranged in the second direction, and overlapped with the pixel structures (¶ [0039]); and a plurality of conductive line sets disposed on the base and arranged in the first direction, wherein each of the conductive line sets comprises: a plurality of first conductive line groups VG1/VC1/VG2 and VG3/VC3/VG4, wherein each of the first conductive line groups comprises a plurality of second gate lines VGn and a second common line VCn (¶ [0038]), the second gate lines of each of the first conductive line groups are electrically connected to a plurality of first gate lines of the first gate lines (¶ [0041]), and the second common line of each of the first conductive line groups is electrically connected to at least one of the first common lines (¶ [0039]).
However, Choi does not teach or suggest a second conductive line group, wherein the first conductive line groups and the second conductive line group are sequentially arranged in the first direction, the second conductive line group comprises a second gate line, a first auxiliary line, and a second common line, the second gate line of the second conductive line group is electrically connected to one of the first gate lines, and the second common line of the second conductive line group is electrically connected to at least one of the first common lines; wherein an arrangement order of the second gate lines and the second common line of each of the first conductive line groups in the first direction is the same as an arrangement order of the second gate line, the first auxiliary line, and the second common line of the second conductive line group in the first direction, respectively.
Claim 11 would be allowable if amended to correct the above-noted informalities.
Claim 12 would be allowable if amended to correct the above-noted lack of antecedent basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2019/0369452 is cited for teaching an array substrate comprising both horizontal common electrode lines 112 and vertical common electrode lines 114/115 in plan view (see Figs. 1 and 2 and ¶ [0035]).  US 2020/0278584 is cited for teaching an array substrate comprising vertical gate lead lines 41 and vertical touch lines 60 in plan view (see Fig. 2 and ¶ [0036]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811